Citation Nr: 0640076	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-05 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from September 
1981 to September 2003.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision by the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA) and Board remand.


FINDING OF FACT

Sleep apnea is related to active military service.


CONCLUSION OF LAW

Sleep apnea was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Because the claim on appeal is being granted in full, the 
notification and duty to assist provisions of the VCAA are 
deemed fully satisfied.

The Board notes that in October 2006, the veteran sent 
private treatment records and lay statements to the Board in 
support of his service connection claim.  The veteran did not 
waive his right to have the RO readjudicate his claim with 
the additional evidence.  See 38 C.F.R. § 20.1304(c) (2006).  
Because, as noted above, service connection is granted 
herein, the Board finds no prejudice to the veteran by 
proceeding to decide this matter on the merits.  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service medical records, including service entrance and 
discharge examinations, were negative for any complaints, 
treatment, or diagnoses of sleep apnea.

A May 2003 VA general medical examination, predating the 
veteran's separation from service, was conducted.  The 
examination report indicates that the veteran complained of 
cough, difficulty breathing, chest pain, and fatigue due to 
loss of sleep.  He also reported sinusitis and hay fever 
since 1984.  Upon examination, the veteran had pink and moist 
nasal mucosa, patent nares, no polyps, clear discharge, no 
septal deviation, tender sinus in the maxillary area, and a 
clear throat.  The chest respirations were deep, regular, and 
non-labored.  The veteran's lungs were clear to auscultation 
bilaterally.  The diagnoses included sinusitis by history, 
ruled out chronic sinusitis by x-ray.  

A December 2003 private sleep study was conducted.  The 
veteran's complaint was excessive somnolence during daytime 
and snoring.  The interpretations included severe obstructive 
sleep apnea syndrome.  

A March 2004 VA respiratory examination was conducted without 
review of the claims file.  The veteran reported that he had 
no abnormal chest x-rays during service and denied chest pain 
and shortness of breath.  Based on the private medical 
records, the VA examiner diagnosed obstructive sleep apnea.  

A November 2004 private record assessed obstructive sleep 
apnea, by history.  

A March 2005 VA opinion was obtained upon a review of the 
claims file.  The examiner reviewed the claims file, noting 
that the veteran's service medical records were negative for 
any complaints, treatment, or diagnoses of sleep apnea.  The 
examiner opined that there was no evidence that the veteran's 
sleep apnea began during active duty or was aggravated by 
active duty.  The examiner based this finding on the lack of 
inservice sleep and fatigue complaints and diagnoses.  

May and June 2006 private medical records diagnosed severe 
obstructive sleep apnea.  

In an October 2006 lay statement, the veteran's Air Force 
supervisor from October 1995 to October 1997 stated that the 
veteran had trouble focusing at work and was late or missed 
meetings.  The supervisor stated that the veteran explained 
that he had memory difficulties.  In another October 2006 lay 
statement, the veteran's supervisor from 1998 to 2000 
indicated that the veteran suffered from extreme confusion, 
drowsiness, and memory loss, which negatively impacted the 
veteran's ability to satisfactorily perform the job.  In 
another October 2006 lay statement, the veteran's wife stated 
that snoring began in 1994 and became progressively worse.  

In an October 2006 letter, the private sleep specialist who 
conducted the December 2003 sleep study, diagnosed severe 
obstructive sleep apnea syndrome and opined that the 
veteran's syndrome began much earlier than October 2003.  

The Board finds that the medical evidence of record supports 
a finding of service connection for sleep apnea.  The veteran 
has a current diagnosis of severe obstructive sleep apnea 
syndrome.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  In 
addition, although service medical records are negative for 
sleep apnea, the private physician who diagnosed sleep apnea 
opined that the syndrome was present well before October 
2003.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  And, the May 2003 VA examination report (which, 
again, was accomplished before the veteran separated from 
service) indicates that, indeed, the veteran did complain of 
fatigue due to a loss of sleep during service despite the 
suggestion that he made no such complaints during service.  
As well, several lay statements support the veteran's 
assertions that sleep apnea began during service.  Lastly, 
the other evidence of record supports a nexus between the 
current sleep apnea syndrome and service because there were 
only two or three months in between service discharge and 
diagnosis.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Accordingly, 
service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


